DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“10” (see Figures 1 and 8-12); and
“210”, “220”, “230”, and “250” (see Figure 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract exceeds 150 words, recites the phrases that can be implied “The present invention relates to” and “The present invention provides” (in the 1st and 6th lines, respectively), and includes the legal term “comprising” (in the 7th line).


The disclosure is objected to because of the following informalities:  on page 11, 17th line, replace “230” with “170” before “moves”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata et al. (US 5,579,825).
Regarding independent claim 1, Shibata et al. disclose a die casting apparatus (column 6, lines 19-62; column 8, lines 27-65; column 11, lines 5-14 and 37-67; column 12, line 65 through column 13, line 67; and Figures 1, 21, 32, 39, and 40), in which the die casting apparatus comprises the following structural features (also refer to annotated Figure 32 of Shibata et al. below):
a movable electromagnetic stirring control module (see annotated Figure 32 of Shibata et al. below);
a movable upper die (4) equipped with a casting space (6);
a lower fixed die (5) arranged to correspond to the movable upper die (4) to accommodate molten metal and including a sleeve (20) allowing the molten metal to be injected thereinto, wherein the movable upper die (4) and the lower fixed die (5) are brought into contact with each other to form the molten metal into a cast product (see Figure 21); and
an electromagnetic stirring device accommodation portion formed up to a periphery of the sleeve (20) through the lower fixed die (5) in a penetrating manner so as to electromagnetically stir the molten metal injected through the sleeve (20), the electromagnetic stirring device accommodation portion accommodating an electromagnetic stirring device therein (see Figure 21; and annotated Figure 32 of Shibata et al. below).


    PNG
    media_image1.png
    621
    624
    media_image1.png
    Greyscale

Regarding claim 2, and in addition to having a fixed die contacting the movable die (as applicable to independent claim 1 above), another embodiment of Shibata et al. discloses a lower plate connected to the fixed die (see Figures 39 and 40).
Regarding claims 3-5, the electromagnetic stirring device is arranged in the electromagnetic stirring device accommodation portion, wherein the electromagnetic stirring device has a metal core having a coil (7) wound thereon including a case to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 21, 2022